Title: [Diary entry: 2 April 1787]
From: Washington, George
To: 

Monday 2d. Mercury at 37 in the Morning—56 at Noon and 47 at Night. Morning Mild, calm, & smoaky till abt. 8 oclock when the wind came out at No. Wt. and blew fresh all day. Weather clear. Mr. Hunter and Young went away before breakfast and after it I rid to Muddy-hole Dogue run—Frenchs and the Ferry Plantations. At the first began to sow Clover seed at the rate of 6 pints to the acre on the lay Wheat & Timothy; but the wind was so high that the Seed could only be sown at times when it lulled.

This Seed was harrowed in, & where the ground was hard which was pretty generally the case, the harrow run two or 3 times in the same place; this tore out of the ground some of the Wheat & Timothy; but not in the proportion it was supposed the rest would be benifitted by the Working. Ordered a pretty heavy roller to follow the harrow to Morrow, & to keep close to it afterwards in order to press the loose earth round the roots of the Wheat, and more effectually to cover the clover seed. The work at Dogue run—Frenchs & Ferry going on as on Saturday. Ordered 2 Carts in the Neck to carry dung on the last years Turnps. and to be immediately spread that it might receive 2d. plowing for Barley.